TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00196-CV


Eric Van Zandt, Appellant


v.


Prescott Legal Search, Inc. and Larry Prescott, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN501708, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N



	Appellant Eric Van Zandt seeks to appeal from a district court judgment rendered
October 10, 2005, dismissing his petition for bill of review as untimely and without merit.  Van
Zandt filed a motion for new trial and a request for findings of fact and conclusions of law on
November 15, 2005.  The district court denied the motion for new trial on January 3, 2006. (1)  Van
Zandt filed an untimely notice of appeal with the district court clerk on March 22, 2006, 163 days
after the judgment was signed.  See Tex. R. App. P. 26.1(a)(1).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  Tex. R. App. P. 42.3(a); Grondona v. Sutton, 991 S.W.2d 90, 93 (Tex. App.--Austin
1998, pet. denied).
 

   
					Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 12, 2006
1.   It is unclear whether the district court had plenary power to render its order.  See Tex. R.
Civ. P. 329b.